Per Curiam.

In motions or proceedings relating to trusts, all persons materially interested should be made parties. The names of the moving defendants are set forth in the order appealed from as having appeared and having been heard in support of the motion which resulted in that order and in the-interlocutory judgment based thereon. They were served with the notice of appeal. They may not be heard as appellants since they are not aggrieved by the order and judgment appealed from, but they may be heard in support thereof. They will be deemed to be respondents on the argument or. submission of the appeal.
The motions should be granted insofar as to dismiss the appeal unless the appellants procure to be served one copy of the record on appeal upon the attorneys for all parties upon whom the notice of appeal was served but who have not been served with copies of the record on appeal, and also serve and file the appellants’ points, on or before July 16, 1946, with notice of argument for September 24,1946, said appeal to be argued or submitted when reached.
Martin, P. J., Townley, Glennon, Callahan and Peck, JJ., concur.
Motions granted insofar as to dismiss the appeal unless the appellants procure to be served one copy of the record on appeal upon the attorneys for all parties upon whom the notice of appeal was served but who have not been served with copies of the record on appeal and also serve and file the appellants’ points, on or before July 16. 1946, with notice of argument for September 24, 1946, said appeal to be argued or submitted when reached. Settle orders on notice.